—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of one count of criminal contempt in the first degree (Penal Law § 215.51 [b] [v]) five counts of criminal contempt in the second degree (Penal Law § 215.50 [3]) and three counts of tampering with a witness in the fourth degree (Penal Law § 215.10). We reject the contention of defendant that he was denied a fair trial by juror misconduct. When each alleged instance of misconduct was brought to Supreme Court’s attention, the court conducted a thorough inquiry before determining that neither juror disqualification nor a mistrial was required (see, CPL 270.35; People v Ortiz, 54 NY2d 288, 292; People v Williams, 242 AD2d 917, 918, Iv denied 91 NY2d 899). We further conclude that defendant was not denied his constitutional right to a speedy trial. Defendant failed to show that his defense was impaired by reason of the delay (see, People v Taranovich, 37 NY2d 442, 445). Defendant was also not denied his statutory right to a speedy trial (see, CPL 30.30 [1] [a]; People v Stone, 265 AD2d 891, 892-893, Iv denied 94 NY2d 907). The sentence is neither unduly harsh nor severe. Defendant has failed to preserve his remaining contentions for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Supreme Court, Erie County, Buscaglia, J. — Criminal Contempt, 1st Degree.) Present— Pigott, Jr., P. J., Green, Wisner, Kehoe and Burns, JJ.